Filed 3/18/21 P. v. Espinoza CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----




THE PEOPLE,                                                                                   C090483

                   Plaintiff and Respondent,                                    (Super. Ct. No. NCR83573)

         v.

GEORGIANN PATRICIA ESPINOZA,

                   Defendant and Appellant.



         Defendant Georgiann Patricia Espinoza appeals from an order that extends for two
years her commitment to the state mental hospital pursuant to Penal Code section
1026.5.1 The parties agree that we should dismiss defendant’s appeal because it is non-
justiciable and vacate the superior court’s order because it was premature. We will
dismiss the appeal.




1   Undesignated statutory references are to the Penal Code.

                                                             1
                                    I. BACKGROUND
        In 2012, defendant entered a plea of not guilty by reason of insanity to the charge
of arson of an inhabited structure or property (§ 451, subd. (b)), and the trial court found
that she had been insane at the time of her crime. On June 8, 2012, the superior court
committed defendant to Napa State Hospital for a maximum term of eight years, with 94
days of custody credit.
        On May 15, 2019, the district attorney’s office filed a petition to extend
defendant’s commitment. Finding that defendant posed a substantial danger of physical
danger to others, the superior court extended the commitment by two years, to August 16,
2021.
        Defendant filed a timely notice of appeal.
                                     II. DISCUSSION
        The attorney general contends, and defendant agrees, that this appeal must be
dismissed because the case is not justiciable. We agree.
        “A criminal defendant who pleads [not guilty by reason of insanity] and who is
found legally insane at the time of the offense may be committed to a state medical
facility for a period as long as the maximum sentence that could have been imposed for
the underlying offense.” (People v. Tran (2015) 61 Cal.4th 1160, 1165, citing § 1026.5,
subd. (a)(1).) Except as provided in section 1026.5, a “person may not be kept in actual
custody longer than the maximum term of commitment.” (§ 1026.5, subd. (a)(1).) The
phrase “maximum term of commitment” means “the longest term of imprisonment which
could have been imposed for the offense or offenses of which the person was convicted,
including the upper term of the base offense and any additional terms for enhancements
and consecutive sentences which could have been imposed less any applicable credits as
defined by Section 2900.5, and disregarding any credits which could have been earned
pursuant to Article 2.5 (commencing with Section 2930) of Chapter 7 of Title 1 of Part
3.” (§ 1026.5, subd. (a)(1).) By statute, “[t]ime spent on outpatient status, except when

                                              2
placed in a locked facility at the direction of the outpatient supervisor, shall not count as
actual custody and shall not be credited toward the person’s maximum term of
commitment or toward the person’s term of extended commitment.” (§ 1026.5, subd.
(b)(8).)
       In consideration of the opinion of the medical director of the facility or hospital to
which the defendant has been committed, a prosecutor “may [] file a petition with the
superior court seeking to extend the defendant’s commitment by two years.” (People v.
Tran, supra, 61 Cal.4th at p. 1165; see § 1026.5, subds. (b)(2), (b)(8).) The medical
director’s report must be submitted to the prosecutor “[n]ot later than 180 days prior to
the termination of the maximum term of commitment,” and the prosecuting attorney must
file a petition to extend the commitment “no later than 90 days before the expiration of
the original commitment unless good cause is shown.” (§ 1026.5, subd. (b)(2).)
       Here, the petition to extend defendant’s commitment was filed prematurely
because she had—and still has—years left on her original maximum term of
commitment. The court’s order had the practical effect of impermissibly shortening
defendant’s requisite term of commitment in contravention of section 1026.1, subdivision
(b), and the intent of section 1026.5, subdivision (a). The record shows that defendant’s
original maximum term of commitment will not expire until on or about October 6, 2022.
On June 8, 2012, the court committed defendant to Napa State Hospital for a maximum
term of eight years, with 94 days of credit for time served. After defendant was credited
94 days for time served, her maximum term of commitment was 2,826 days.
       On August 26, 2015, defendant was conditionally released to outpatient status
through the Conditional Release Program (CONREP). Assuming June 8, 2012, is the
operative date from which to calculate the service of commitment, defendant had served
1,174 days of her maximum term of commitment of 2,826 days, with 1,652 days
remaining. Nothing in the record shows that she was “placed in a locked facility at the
direction of [an] outpatient supervisor.” (See §§ 1026.5, subd. (b)(8), 1600.5) On

                                              3
March 29, 2018, defendant was readmitted to Napa State Hospital after revocation of her
conditional outpatient release. Based on this readmission date, defendant spent 946 days
on outpatient release and still had to serve 1,652 days of her maximum term of
commitment. Between the date of her readmission to the hospital and the filing of the
petition to extend her commitment on May 15, 2019, defendant served an additional 412
days. Thus, she had served a total of 1,586 days against her maximum term of
commitment of 2,826 days, with 1,240 days remaining. Thus, her maximum term of
commitment does not expire until approximately October 6, 2022.
       This appeal from the superior court’s order extending defendant’s unexpired term
thus presents a nonjusticiable case or controversy. “It is a fundamental principle of
appellate practice that an appeal will not be entertained unless it presents a justiciable
issue.” (In re I.A. (2011) 201 Cal.App.4th 1484, 1489.) “When the court cannot grant
effective relief to the parties to an appeal, the appeal must be dismissed.” (Id. at p. 1490.)
That is the case here because this court cannot grant any effective relief to defendant even
if it rules entirely in her favor on the merits. Defendant’s original maximum term of
commitment will not expire until October 2022, no matter how this court resolves her
appeal of the order granting the premature petition to extend her commitment.
Accordingly, defendant’s appeal is not justiciable and should be dismissed.
       If left in place, the court’s order extending defendant’s commitment period to
August 16, 2021, would have the effect of reducing her maximum term of commitment
by over one year. Section 1026.1 provides the only three ways in which a court may
release a defendant committed to a state hospital pursuant to section 1026. (People v.
Soiu (2003) 106 Cal.App.4th 1191, 1195.) Relevant here, section 1026.1, subdivision (b)
permits a court to release such a committed person “[u]pon expiration of the maximum
term of commitment as provided in subdivision (a) of Section 1026.5, except as such
term may be extended under the provisions of subdivision (b) of Section 1026.5.” Thus,



                                              4
the trial court’s order mistakenly reducing defendant’s maximum term of commitment by
over one year must be vacated.
                                   III. DISPOSITION
       The appeal is dismissed. The matter is remanded to the superior court for further
proceedings consistent with this opinion, and the court is directed to vacate its order
extending defendant’s commitment to August 16, 2021.


                                                          /S/

                                                  RENNER, J.



We concur:


/S/

BLEASE, Acting P. J.


/S/

DUARTE, J.




                                             5